REFUNDING OF MONEY FROM OFFICIAL DEPOSITORY CLEARING ACCOUNT Pursuant to 62 Ohio St. 7.1 [62-7.1] (1970); monies may be disbursed from the official depository clearing account in refund of erroneous or excessive collections and credits. The Attorney General has considered your request wherein you set out the following: "This is to request an opinion in regards to overpayments received in this office for various filings required by the office of the Secretary of State.  "Please refer to a previous opinion of August, 1962, issued by Fred Hansen, requested by William Christian.  "We feel that the office of the Secretary of State should be allowed to refund any overpayments erroneously collected. The opinion we are referring to states that we are neither authorized or empowered to make said refunds.  "We have several corporations that are being held up due to this pending problem and would appreciate your immediate attention." The Attorney General Opinion to which you refer, dated August 9, 1962, held as follows: ". . .it appears that the money now asked to be refunded to said corporation was voluntarily paid thereby without protest; that same was duly deposited in your official depository clearing account in October, 1961; that more than a month has elapsed since said money was so deposited and same has been transferred to the `funds or accounts to which the same belongs,' as provided in Section 7.1, supra. It necessarily follows that you are neither authorized or empowered to make the refund requested by said corporation." (emphasis added) There does exist a distinction between monies voluntarily paid with or without protest and monies which are erroneously or excessively collected. As to monies voluntarily paid under protest, see Attorney General Opinion No. 71-305 (6-29-71), a copy of which is enclosed for your information.  As to monies which are erroneously or excessively collected by the State, 62 Ohio St. 7.1 [62-7.1] (1970), appears to be in point, it providing in part, as follows: ". . . At least once each month each state agency shall transfer monies deposited in the official depository clearing account to the various funds or accounts to which the same belong and no money shall ever be disbursed from the official depository clearing account except in refund of erroneous or excessive collections and credits." (emphasis added) From the foregoing provision, it appears clear that money can be disbursed from the official depository clearing account in refund of erroneous or excessive collections and credits. Further, money so refunded need not be the identical monies deposited, because monies once transferred to the various funds or accounts to which the same belong cannot thereafter be disbursed.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: pursuant to 62 Ohio St. 7.1 [62-7.1] (1970), monies may be disbursed from the official depository clearing account in refund of erroneous or excessive collections and credits.  (Larry L. French)